Citation Nr: 0319923	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  00-18 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to or aggravated by service-connected 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal 
disorder, including as secondary to or aggravated by service-
connected PTSD.

3.  Entitlement to service connection for a skin condition, 
to include skin cancer, claimed as due to exposure to 
herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to July 
1971.  His claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  The Board remanded the case to 
the RO in December 2001 for additional development.  The case 
is once again before the Board for review. 

The issue of entitlement to service connection for a skin 
condition, to include skin cancer, claimed as due to exposure 
to herbicides, will be discussed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims for service connection for 
hypertension and for a gastrointestinal disorder, and has 
obtained and fully developed all evidence necessary for the 
equitable disposition of these claims. 

2.  The veteran's hypertension is unrelated to service and 
was not caused or aggravated by his service-connected PTSD. 

3.  The veteran's gastrointestinal disorder is unrelated to 
service and was not caused or aggravated by his service-
connected PTSD.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A.      §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.303, 3.310 (2002).

2.  A gastrointestinal disorder was not incurred in or 
aggravated by service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A.      
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection has been established for PTSD.  The 
veteran contends that he suffers from hypertension and a 
gastrointestinal condition that were either caused or 
aggravated by his service-connected PTSD.  In the interest of 
clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate purposes.  
The Board will then address the issues on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of the Board's decision.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that important 
procedural aspects of the law for veterans claiming 
compensation benefits have changed during the course of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 ("VCAA") was enacted.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A.  This 
provision of the law codifies VA's duty to assist and 
essentially provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R. § 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  

The veteran in this case was notified of the information and 
evidence required to substantiate his claims by means of the 
discussions in the rating decisions of August 1998 and May 
1999; the statements of the case issued in May 1999 and May 
2000; the supplemental statements of the case issued in 
October 1999 and April 2003; as well as various letters by 
the RO and the Board.  In a January 2002 letter, the RO 
notified the veteran of the development requested in the 
Board's December 2001 remand instructions.  Letters from the 
RO to the veteran dated in April 2002 and June 2002 also 
explained the  responsibility of the veteran and the VA in 
obtaining private treatment records.  It thus appears that 
the veteran was notified of the evidence, if any, he was 
expected to obtain and the evidence, if any, that VA would 
obtain or request for him.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002);. 38 U.S.C.A.      § 5103.  

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  Assistance also includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A.  § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

The Board finds that VA has complied with the duty-to-assist 
requirement of the VCAA.  Pursuant to the Board's remand, the 
veteran underwent several VA examinations to determine 
whether his hypertension and gastrointestinal condition were 
either caused by or aggravated by PTSD.  In addition, there 
do not appear to be any outstanding medical records that are 
relevant to this appeal.  The RO obtained the veteran's 
service medical records as well as all outstanding VA 
outpatient treatment records.  

The RO also requested medical records from each private 
source identified by the veteran; unfortunately, the Board 
notes that some of these records are not available.  A report 
from A.C., Jr., dated April 2002, notes that he had no office 
records pertaining to the veteran.  The RO also sent letters 
to J.A., M.D., in April and June of 2002 requesting any 
medical records pertaining to the veteran; to date, no reply 
has been received.  See VCAA at 2097-98 (stating that the 
efforts to obtain outstanding relevant records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.)  The Board 
thus finds that all reasonable efforts to secure and develop 
the evidence that is necessary for an equitable disposition 
of the issues on appeal have been made by the agency of 
original jurisdiction.  

For the reasons discussed, the Board concludes that the 
veteran has been notified of the evidence and information 
necessary to substantiate his claims and has been notified of 
VA's efforts to assist him.  See Quartuccio, supra.  As a 
result of the development that has been attempted and 
completed, there is no reasonable possibility that further 
assistance will aid in substantiating the claims.  As such, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claims for hypertension and a 
gastrointestinal disorder at the present time is appropriate.

II.  Service Connection for Hypertension

The veteran contends that he has hypertension that was either 
caused or aggravated by his service-connected PTSD.  For the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim. 

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 ; 38 C.F.R. § 3.303.  Service 
connection also may be granted for a chronic disease, such as 
hypertension and peptic ulcers, if the disease if manifested 
to a compensable degree (10 percent) within one year 
following service.  This presumption can be rebutted by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Service connection may also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(a).  If the chronicity provision is not applicable, a 
claim may still be established if the condition observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Further, a disability, which is proximately due to or results 
from another disease or injury for which service connection 
has been granted shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a).  When aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, none of the veteran's service medical records 
shows that he had high blood pressure in service.  A May 1969 
pre-induction examination report lists a blood pressure 
reading of 130/80 while sitting.  At his separation 
examination in July 1971, his blood pressure was noted to be 
120/80 in the sitting and recumbent positions.  There is also 
no indication that the veteran was on high blood pressure 
medication at any time during service.  

Furthermore, no evidence shows high blood pressure readings 
within one year of the veteran's separation from service.  
Several private health care providers first identified high 
blood pressure readings in the 1980's.  In July 1983, R.C., 
M.D., reported the veteran's blood pressure to be 140/90.  In 
1986, L.C., M.D., listed blood pressure readings of 170/100 
and 144/104.  The assessment was high blood pressure.  The 
veteran's hypertension is also well documented in VA 
outpatient treatment records dated from 1994 to 2001.  None 
of these reports, however, includes a medical opinion linking 
the veteran's hypertension to service or to his service-
connected PTSD. 

In a January 1999 letter, J.F., M.D., stated that he had been 
treating the veteran who suffered from PTSD and hypertension.  
Dr. J.F. indicated that the veteran had been suffering from 
PTSD since three weeks after his discharge from active duty 
in 1971.  Dr. J.F. then stated: "It is my feeling that [the 
veteran] has a nervous disorder consistent with post 
traumatic stress disorder with resultant medical conditions 
known to be aggravated by stress, including hypertension[.]"

Pursuant to the Board's December 2001 remand and the various 
VA examinations in connection with his claim, the veteran was 
examined in February 2002 for coronary artery disease.  At 
that time, he reported that he developed hypertension in 1990 
and was subsequently diagnosed with PTSD in 1992.   He 
reported that he smoked one to three packs of cigarettes per 
day and drank a six-pack of beer per day several times a 
week.  Following a physical examination, the examiner 
diagnosed the veteran as having (1) systemic hypertension, 
(2) normal systolic left ventricular function by echo with a 
suggestion of abnormal diastolic relaxation, (3) multiple 
risk factors for coronary artery disease, and (4) left 
carotid bruits.  The examiner noted that the veteran's 
cardiovascular risk factors included hypertension, smoking, 
age, general family history, and an elevated LDL.  PTSD was 
not mentioned.  

The veteran was also afforded a psychiatric examination in 
February 2002, at which time the diagnoses included PTSD, 
depressive episode (not otherwise specified), peptic ulcer 
disease, and hypertension.  The examiner explained that there 
appeared to be a temporal relationship between the veteran's 
development of PTSD symptoms and exacerbations of his medical 
conditions; however, the examiner never clarified which 
medical conditions (i.e., hypertension or gastrointestinal 
conditions).  He then explained that, although a temporal 
relationship existed, there were also confounding factors, 
such as the veteran's use of alcohol and steroidal anti-
inflammatory drugs, both of which can exacerbate his 
gastrointestinal condition.  The examiner then stated that 
there was simply not enough medical evidence to substantiate 
a definitive physiologic mechanism by which the veteran's 
PTSD had equivocally resulted in his physical symptoms.  

In December 2002, the examiner who performed the February 
2002 cardiovascular examination submitted an addendum report 
in which he ruled out the possibility of a relationship 
between the veteran's hypertension and his service-connected 
PTSD.  The examiner explained that the diagnosis of 
hypertension was made prior to the diagnosis of PTSD and that 
the veteran's hypertension was well controlled on medication.  
To illustrate, the examiner noted that fourteen blood 
pressure values had been taken since 1998, only two of which 
showed a systolic blood pressure at or above 150 and no 
diastolic pressures above 90.  The examiner observed that the 
veteran's blood pressure was well controlled despite the 
veteran's history of PTSD, which might predispose him to 
anxiety and a hyperadrenergic state.  The examiner thus 
concluded that the etiology of the veteran's hypertension was 
not likely to be PTSD, and that the veteran's risk factors 
for hypertension included a family history of heart disease 
and a long history of heavy cigarette smoking which extended 
over three decades.  The examiner stated that, "The 
[veteran's] systemic hypertension preexisted his diagnosis of 
PTSD and currently is well controlled and also does not seem 
to be exacerbated by the [veteran's] PTSD."

After reviewing the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hypertension.  First, hypertension 
was not shown in service or during the one-year presumptive 
period after service.  Moreover, no medical evidence relates 
this condition to service.  Thus, service connection for 
hypertension cannot be established under a direct theory of 
service connection.  

Second, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran's hypertension 
was secondary to or aggravated by his service-connected PTSD.  
The only medical evidence in support of the veteran's claim 
is Dr. J.F.'s January 1999 letter in which he stated that 
"[the veteran] has a nervous disorder consistent with post 
traumatic stress disorder with resultant medical conditions 
known to be aggravated by stress, including hypertension[.]"  
The difficulty with this opinion is that there is no evidence 
that Dr. J.F. reviewed the veteran's claims file or 
considered the veteran's risk factors for hypertension, 
thereby diminishing the probative value of the opinion.  See 
Swann v. Brown, 5 Vet. App. 177, 180 (1993) (without a review 
of the claims file, an opinion as to etiology of an 
underlying condition can be no better than the facts alleged 
by the veteran); see Black v. Brown, 5 Vet. App. 177, 180 
(1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting a medical opinion as "immaterial" where there 
was no indication that the physician reviewed the claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis).  

In contrast, VA examiners in February 2002 and December 2002 
reviewed the veteran's claims file and determined that the 
his hypertension was neither caused nor aggravated by his 
PTSD.  The February 2002 psychiatric examination report 
includes a medical opinion that that there was simply not 
enough medical evidence to substantiate a definitive 
physiologic mechanism by which the veteran's PTSD had 
equivocally resulted in his physical symptoms.  In the 
December 2002 addendum, the examiner clarified that the 
veteran's hypertension was not caused or exacerbated by PTSD.  
In support of the opinion, the examiner reasoned that the 
veteran's hypertension preexisted the diagnosis of PTSD, and 
that hypertension was well controlled despite the veteran's 
PTSD symptoms.  In other words, exacerbations of hypertension 
did not correlate with exacerbations of PTSD symptoms.  

The Board places greater probative value on the opinions 
provided by VA health care professionals because they were 
based on a review of the claims file and supported by sound 
rationale.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers give 
an adequate statement of reasons and bases); See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when decision makers give an adequate statement of 
reasons and bases); Guerrieri v. Brown, v. Brown, 4 Vet. App. 
467, 473 (1993) ("the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches....  As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the [Board as] adjudicators. . 
.").  

The Board has also considered the veteran's own lay 
statements, including testimony presented at a hearing held 
before the undersigned Member of the Board in October 2000.  
The veteran testified that his hypertension was first 
diagnosed in 1986 or 1987 and was related to his service-
connected PTSD.  The Board emphasizes, however, that as a 
layperson the veteran is not competent to testify as to the 
cause etiology or worsening of his hypertension.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions); see also 66 Fed. Reg. 
45,620, 45, 630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(2) (competency is an adjudicative determination).  
Therefore, the veteran's lay statements are of limited 
probative value. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hypertension.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  Accordingly, the appeal for compensation for 
hypertension must be denied.

III.  Service Connection for a Gastrointestinal Disorder

The veteran claims that a gastrointestinal disorder that was 
caused by or aggravated by his service-connected PTSD.  For 
the following reasons, the Board finds that the preponderance 
of the evidence is against the veteran's claim as to this 
issue.   

None of the veteran's service medical records, including the 
July 1971 separation examination report, makes any reference 
to stomach-related problems.  There is also no evidence of 
any stomach problems within one year of the veteran's 
separation from active duty. 

When the veteran was evaluated by Payne and Keller of LA, 
Inc. in December 1978, he denied any stomach trouble, 
including ulcers and abdominal pain.  When evaluated by Dr. 
R.C. in 1986, the veteran reported abdominal cramping and a 
history of a nervous stomach and gastritis.  However, an 
ultrasound performed in November 1987 revealed a normal 
stomach. 

A December 1993 VA outpatient treatment report noted the 
veteran's history of chronic nervousness and gastritis since 
his service in Vietnam.  The diagnostic impression was PTSD, 
alcohol abuse and rule out psychological condition affecting 
a physical condition versus alcohol gastritis.  At a VA 
examination in February 1994, the veteran reported epigastric 
pain when nervous.  The diagnosis was nervous dyspepsia 
secondary to nervous tension and anxiety.  In April 1997, the 
veteran was admitted to Riverview Medical Center for acute 
stomach cramps and vomiting after eating crawfish fettuccini 
the night before.  The diagnoses were acute gastroenteritis, 
ileus and diverticulitis.  VA outpatient treatment reports 
dated from 1994 to 2001 also show diagnoses of PTSD, 
gastritis and gastroesophageal reflux disease (GERD).  None 
of these reports includes any medical opinion relating any of 
the veteran's gastrointestinal disorders to service or to his 
service-connected PTSD. 

In his January 1999 letter, Dr. J.F. stated that the veteran 
continued to suffer from PTSD as well as bouts of peptic 
ulcer disease and gastroesophageal reflux disorder.  Dr. J.F. 
expressed his belief that "[the veteran] has a nervous 
disorder consistent with post traumatic stress disorder with 
resultant medical conditions known to be aggravated by 
stress, including [] dyspepsia secondary to peptic ulcer 
disease."

On a VA gastrointestinal examination in February 2002, the 
veteran gave a history of abdominal pain since his service in 
Vietnam.  He also admitted that he drank two six-packs of 
beer every other day and smoked two packs of cigarettes a day 
for the past thirty-five years.  Based on a review of the 
claims file and findings from a physical examination, the 
examiner concluded that the veteran's present problems could 
be due to reflux esophagitis and/or gastritis.  The examiner 
did not mention the veteran's PTSD in the report.  An EGD 
(esophagogastroduodenoscopy) was subsequently performed, 
revealing a mildly distorted distal esophagus.  

As previously discussed, a February 2002 psychiatric 
examination report listed diagnoses of PTSD, depressive 
episode (not otherwise specified), peptic ulcer disease, and 
gastroesophageal reflux disease.  The examiner indicated that 
there appeared to be a temporal relationship between the 
veteran's development of PTSD symptoms and exacerbations of 
his medical conditions.  He then explained that, although a 
temporal relationship existed, confounding factors also 
exited, such as the veteran's use of alcohol and steroidal 
anti-inflammatory drugs, both of which could have exacerbated 
his gastrointestinal condition.  The examiner concluded that 
there was simply not enough medical evidence to substantiate 
a definitive physiologic mechanism by which the veteran's 
PTSD had equivocally resulted in his physical symptoms.  

The veteran was afforded another VA gastrointestinal 
examination in December 2002 by the same examiner who 
conducted the February 2002 examination.  The examiner stated 
that the EGD performed in March 2002 was essentially within 
normal limits.  The examiner made no reference to the 
likelihood of a relationship between the veteran's stomach 
problems and his service-connected PTSD.  As a result, 
another VA examiner reviewed the claims file in February 2003 
and offered the following opinion: "[I]t is unlikely that 
non-ulcer dyspepsia and nonerosive gastroesophageal reflux 
disease is due to or aggravated by the service connected 
PTSD."  The examiner then added that "personal habits such 
as diet and smoking behavior are the most likely contributors 
to the disorders in question."   

In light of the reported findings, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a gastrointestinal disorder.  
There is no evidence that the veteran's gastrointestinal 
disorder had its onset in service or during the one-year 
presumptive period after service.  Furthermore, the 
preponderance of the evidence is against a finding that his 
gastrointestinal disorder was caused or aggravated by his 
service-connected PTSD.  The only medical evidence of a nexus 
between the veteran's gastrointestinal disorder and PTSD is 
Dr. J.F.'s January 1999 letter, wherein he states that the 
veteran has a nervous disorder consistent with post-traumatic 
stress disorder with resultant medical conditions known to be 
aggravated by stress, including dyspepsia secondary to peptic 
ulcer disease.  As previously discussed, however, this 
opinion is of limited probative value due to the fact that 
there is no evidence that Dr. J.F. reviewed the veteran's 
claims file prior to rendering his opinion.  See Swann, Black 
and Elkins, all supra.  

The Board places greater probative value on the VA 
examination reports of February 2002 and February 2003, which 
included a review of the veteran's claims file before 
determining  that there was no relationship between the 
veteran's gastrointestinal disorders and PTSD.  See Owens and 
Guerrieri, both supra.  In particular, the February 2002 
psychiatric examination report includes a medical opinion 
that there was simply not enough medical evidence to 
substantiate a definitive physiologic mechanism by which the 
veteran's PTSD had equivocally resulted in his physical 
symptoms.  The examiner reasoned that, although a temporal 
relationship existed between the veteran's gastrointestinal 
disorders and PTSD, there were confounding factors, such as 
the veteran's use of alcohol and steroidal anti-inflammatory 
drugs that could have exacerbated his gastrointestinal 
condition.  Still another VA examiner who reviewed the claims 
file in February 2003 determined that it was unlikely that 
the veteran's non-ulcer dyspepsia and nonerosive 
gastroesophageal reflux disease were due to or aggravated by 
PTSD.  Instead, the veteran's diet and smoking habits were 
cited as the most likely factors.   

The Board also observes that several medical records mention 
the veteran's self-reported history in which he stated that 
his gastrointestinal disorder was either caused or aggravated 
by PTSD.  However, no medical professional offered an 
independent medical opinion confirming the veteran's self-
reported history.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995) (holding that evidence which is simply unenhanced 
information recorded by a medical examiner does not 
constitute competent medical evidence).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a gastrointestinal disorder.  Hence, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.  Despite 
lay statements by the veteran and several family members that 
his gastrointestinal disorder is related to either service or 
his service-connected PTSD, as laypersons without medical 
expertise or training, their statements alone are 
insufficient to prove the nexus element.  See Grottveit and 
Espiritu, both supra.  Accordingly, the appeal is denied.




ORDER

Service connection for hypertension is denied.

Service connection for a gastrointestinal disorder is denied.


REMAND

The veteran also contends that he has a skin condition, 
including skin cancer, as a result of having been exposed to 
herbicides in service.  The record shows that the veteran has 
been diagnosed with actinic keratosis.  The Board requested 
in the December 2001 remand that the veteran's claims folder 
be submitted to a VA examiner for a nexus opinion as to 
whether it is at least as likely as not (50 percent 
likelihood or greater) that actinic keratosis or any other 
currently diagnosed skin condition may be medically related 
to possible herbicide exposure during the veteran's Vietnam 
service.  

It does not appear, however, that this was accomplished.  A 
VA examiner reviewed the claims folder in February 2002 and 
concluded that the veteran had a diagnosis of actinic damage 
with a history of actinic keratosis.  However, no opinion was 
provided concerning the likelihood that this condition was 
related to possible herbicide exposure during the veteran's 
Vietnam service.  A VA examiner reviewed the claims folder 
again in December 2002, at which time she concluded that 
"actinic keratoses are found in patients who have never been 
exposed to Agent Orange (actinic keratoses are generally 
thought to be due to sun exposure). 
Therefore it is just as unlikely as not that the [veteran's] 
actinic keratoses are due to anything service related."  

Thus, the question posed in the Board's December 2001 remand 
remains unanswered.  In Stegall v. West, 11 Vet. App. 268, 
271 (1998), the Court held that "where . . . the remand 
orders of the Board . . . are not complied with, the Board 
itself errs in failing to insure compliance."  Therefore, the 
veteran's claims folder should be reviewed again by a VA 
examiner who should comment on whether it is at least as 
likely as not (50 percent likelihood or greater) that the 
veteran's skin condition may be medically related to possible 
herbicide exposure during his Vietnam service.  If a 
favorable opinion is provided, the RO should attempt to 
verify whether the veteran was exposed to Agent Orange during 
his service in Vietnam. 

Accordingly, the case is hereby remanded to the RO for the 
following actions:

1.  The veteran's claims folder should be 
reviewed by the same examining physician 
who conducted the VA skin examination in 
December 2002, if available.  If that 
physician is unavailable, the case should 
be referred to another suitably qualified 
physician.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent likelihood 
or greater) that actinic keratosis or any 
other currently diagnosed skin disorder 
is medically related to possible 
herbicide exposure during the veteran's 
Vietnam service.  Arrangements should be 
made to physically examine the veteran if 
deemed necessary by the reviewing doctor.  
In such case, all necessary tests and 
studies should be accomplished.  To the 
extent possible, the examiner should 
explain the medical reasoning for the 
nexus opinion, whether on the basis of a 
file review or with benefit of physical 
examination.

2.  If a favorable nexus opinion is 
received linking the veteran's actinic 
keratoses or any other diagnosed skin 
disorder to herbicide exposure in 1970 or 
1971, the RO should prepare a summary of 
the inclusive dates the veteran was in 
Vietnam and the assigned unit(s).  This 
summary and all supporting unit 
documentation regarding the veteran's 
service in Vietnam should be sent to 
USASCRUR at 7798 Cissna Road, 
Springfield, Virginia 22150.  The 
USASCRUR should be requested to verify to 
the extent possible whether the veteran 
was exposed to Agent Orange during his 
service in Vietnam.

3.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
Any further action to comply with the 
notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)], which is deemed necessary 
should be accomplished. 

4.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the appellant unless or until he is 
notified.  







This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

